Appeal Dismissed and Memorandum Opinion filed February 4, 2020.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-01013-CV

                  BRIAN MICHAEL CORPIAN, Appellant
                                        V.

          CARRINGTON MORTGAGE SERVICES, LLC, Appellee

                   On Appeal from the 458th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 19-DCV-269626

                         MEMORANDUM OPINION

      This is an attempted appeal from the denial of a motion for a temporary
restraining order. Generally, appeals may be taken only from final judgments.
Lehmann v. Har Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not
dispose of all pending parties and claims, the orders remain interlocutory and
unappealable until final judgment is rendered unless a statutory exception applies.
Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B.
Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). The
denial of a motion for a temporary restraining order is not appealable. In re Tex. Nat.
Resource Conservation Comm’n, 85 S.W.3d 201, 205 (Tex. 2002).

      On January 10, 2020, we notified the parties of our intention to dismiss the
appeal for lack of jurisdiction unless any party filed a response establishing appellate
jurisdiction. See Tex. R. App. P. 42.3(a). No response was filed.

      We dismiss the appeal for lack of jurisdiction. We take no action on
appellant’s motion filed December 30, 2019.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.




                                           2